Appeal from an order and judgment (one paper) of the Supreme Court, Monroe County (Matthew A. Rosenbaum, J.), entered June 14, 2016. The order and judgment, inter alia, granted the motion of defendant East Irondequoit Central School District for summary judgment dismissing the amended complaint against it and for partial summary judgment with respect to the second and third counterclaims. It is hereby ordered that the order and judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court. Present—Centra, J.P., Peradotto, DeJoseph, NeMoyer and Curran, JJ.